Case: 22-10037     Document: 00516495829         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 4, 2022
                                  No. 22-10037                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nohe Dominguez-Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-220-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Nohe Dominguez-Morales appeals his conviction and sentence for
   illegal reentry after deportation under 8 U.S.C. § 1326(a) and (b)(1). He
   argues that treating a prior felony conviction that increases the statutory




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10037       Document: 00516495829          Page: 2   Date Filed: 10/04/2022




                                     No. 22-10037


   maximum under § 1326(b) as a sentencing factor, rather than a separate
   element of the offense, violates the Constitution.
            Dominguez-Morales correctly concedes that his argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   wishes to preserve it for further review. See United States v. Pervis, 937 F.3d
   546, 553-54 (5th Cir. 2019). The Government has moved without opposition
   for summary affirmance or, alternatively, for an extension of time to file its
   brief.
            Because the Government’s position “is clearly right as a matter of law
   so that there can be no substantial question as to the outcome of the case,”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   summary affirmance is proper.        Accordingly, the motion for summary
   affirmance is GRANTED, and the judgment of the district court is
   AFFIRMED. The Government’s alternative motion for an extension of
   time to file a brief is DENIED.




                                          2